Citation Nr: 0902565	
Decision Date: 01/26/09    Archive Date: 02/09/09

DOCKET NO.  05-02 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
degenerative arthritis of the right knee.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel




INTRODUCTION

The veteran served on active duty from February 1942 to June 
1945.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina, which, in pertinent part, 
awarded service connection for degenerative arthritis of the 
right knee.  The RO assigned a 10 percent rating effective 
August 2003.      

In a November 2004 rating decision, the RO denied a rating in 
excess of 10 percent for residuals of post traumatic 
osteoarthritis and patellar chondromalacia of the left knee.  
The veteran disagreed with the continued 10 percent rating 
and a statement of the case (SOC) issued in May 2006.  As the 
veteran did not file a timely substantive appeal, the claim 
is no longer in appellate status.  38 C.F.R. § 20.302(b).


FINDINGS OF FACT

1.  The veteran has been apprised of what evidence would 
substantiate the claim for benefits and the allocation of 
responsibility for obtaining such evidence; and all relevant 
medical and lay evidence obtainable and necessary to render a 
decision in this matter has been received.

2.  The service-connected right knee disability is manifested 
by degenerative arthritis with pain causing limitation in 
full range of motion, which is not so severe as to limit 
flexion to 60 degrees or extension to 5 degrees; there is no 
finding of instability or subluxation.  


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 10 
percent for degenerative arthritis of the right knee have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.71a, Diagnostic Codes 5003, 5256-5263 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 
38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 
3.159, amended VA's duties to notify and assist a claimant in 
developing the information and evidence necessary to 
substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that 
information or evidence VA will seek to provide, and what 
parts VA expects the claimant to provide.  38 C.F.R. § 
3.159(b) (2008).  

VA must provide such notice to a claimant prior to an initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (AOJ), even if the adjudication 
occurred prior to the enactment of the VCAA.  See Pelegrini 
v. Principi, 18 Vet. App. 112, 119-120 (2004).  Furthermore, 
the VCAA requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all elements of a claim for service 
connection, so that VA must specifically provide notice that 
a disability rating and an effective date will be assigned if 
service connection is awarded.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (2007).  

This claim arises from the veteran's disagreement with the 
initial 10 percent disability evaluation assigned following 
the grant of service connection.  Courts have held that once 
service connection is granted the claim is substantiated, 
additional notice is not required, and any defect in the 
notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 
21 Vet. App. 112 (2007).  

The Board would note, however, that an additional VCAA letter 
was issued to the veteran in February 2005, which notified 
him to submit evidence showing that his service connected 
disability had increased in severity.  Thus, VA complied with 
notification responsibilities in regards to the veteran's 
claim.  This letter notified the veteran of VA's 
responsibilities in obtaining information to assist the 
veteran in completing his claim, and identified the veteran's 
duties in obtaining information and evidence to substantiate 
his claim.  The veteran indicated in October 2006 that he had 
no additional evidence to submit in support of his claim.

The Board is aware of the United States Court of Appeals for 
Veterans Claims (Court) recent decision in Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008) dealing with notice required in 
claims for increased ratings.  A letter was sent to the 
veteran in April 2008, which met the requirements of Vazquez-
Flores.  Specifically, the veteran was notified of the 
applicable rating criteria from zero to 100 percent for the 
service connected disabilities under 38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5256-5262.  As statements of the 
veteran indicate awareness of the evidence necessary to 
substantiate the claim for a higher evaluation and the 
aforementioned letter, no further analysis as to the adequacy 
of the notice in that regard is necessary.  

VA has also made reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate his claim.  38 
U.S.C.A. § 5103A (West 2002).  The information and evidence 
currently associated with the claims file consist of the 
veteran's service medical records, post service private and 
VA medical records, and reports of VA examination.  The 
veteran has not identified any other evidence which has not 
been obtained.

For the foregoing reasons, the Board therefore finds that VA 
has satisfied its duty to notify (each of the four content 
requirements) and the duty to assist pursuant to the VCAA.  
See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159(b), 20.1102 (2007); Pelegrini, supra; 
Quartuccio, supra; Dingess, supra.  Any error in the sequence 
of events or content of the notice is not shown to have any 
effect on the case or to cause injury to the claimant.  Thus, 
any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Dingess, 
supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998). 

Criteria

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  

VA should interpret reports of examination in light of the 
whole recorded history, reconciling the various reports into 
a consistent picture so that the current rating may 
accurately reflect the elements of the disability.  38 C.F.R. 
§ 4.2.  Any reasonable doubt regarding the degree of 
disability should be resolved in favor of the claimant.  
38 C.F.R. § 4.3.  Where there is a question as to which of 
two evaluations apply, the higher of the two should be 
assigned where the disability picture more nearly 
approximates the criteria for the next higher rating.  
38 C.F.R. § 4.7.  When considering functional impairment 
caused by a service-connected disorder, evaluations should be 
based on an assessment of the lack of usefulness, and 
adjudicators should consider the effects of the disabilities 
upon the person's ordinary activity.  38 C.F.R. § 4.10.  See 
also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath, 
1 Vet. App. at 594.  However, where an increase in the level 
of a service-connected disability is at issue, the primary 
concern is the present level of disability.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  

Separate ratings may be assigned for separate periods of time 
based on the facts found.  This practice is known as "staged" 
ratings."  Fenderson v. West, 
12 Vet. App. 119, 126-127 (1999). 

The Court has held that functional loss, supported by 
adequate pathology and evidenced by visible behavior of the 
veteran undertaking the motion, is recognized as resulting in 
disability.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. §§ 4.10, 4.40, 4.45.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance. Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40.

The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45.

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).


Analysis

The Board has reviewed all the evidence in the veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Historically, in initiating the instant appeal, the veteran 
disagreed with the January 2004 rating decision, which 
assigned a 10 percent rating for disability due to the 
veteran's arthritis of the right knee, effective August 2003.  
As such, the severity of the disability at issue is to be 
considered over the entire period from the initial assignment 
of a disability rating to the present time.  See Fenderson, 
12 Vet. App. at 126. 

The veteran contends that a rating in excess of 10 percent is 
warranted for his right knee disability.  The veteran's right 
knee disability is manifested chiefly by arthritis which 
causes pain and some decrease in full range of motion.  
   
The veteran's right knee has been assigned a 10 percent 
rating under 38 C.F.R. § 4.71a, Diagnostic Code 5010.  Under 
the provisions found at Diagnostic Code 5010, arthritis due 
to trauma shall be rated as degenerative arthritis, which is 
established by x-ray findings.  Degenerative arthritis is 
rated according to limitation of motion for the joint or 
joints involved, under the appropriated Diagnostic Code for 
the specific joint or joints involved.  

Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  When, however, the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 10 
percent rating is assigned where there is x-ray evidence of 
involvement of two or more major joints, or two or more minor 
joint groups.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003.  
A 20 percent evaluation is assigned where there is x-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups and occasional incapacitating 
exacerbations.  Id.   

The appropriate Diagnostic Codes for evaluating limitation of 
motion of the knees are found at 38 C.F.R. § 4.71a, 
Diagnostic Code 5260 and 5261.  Under Diagnostic Code 5260, a 
noncompensable rating is warranted when leg flexion is 
limited to 60 degrees and a 10 percent evaluation is in order 
where there is limitation of flexion of a leg to 45 degrees.  
Under Diagnostic Code 5261, a noncompensable rating is 
warranted when leg extension is limited to 5 degrees and a 10 
percent evaluation is in order where there is limitation of 
extension of a leg to 10 degrees.  Evaluation of the 
veteran's knee disability under the criteria for rating 
limitation of motion is discussed in more detail below.

There are other pertinent diagnostic criteria for rating knee 
disabilities.  Here, however, the objective evidence of 
record does not contain findings of any of the following: 
ankylosis of the knee (rated under Diagnostic Code 5256); 
moderate recurrent subluxation or lateral instability (rated 
under Diagnostic Code 5257); dislocated, semilunar cartilage 
with frequent episodes of "locking," pain, and effusion 
into the joints (rated under Diagnostic Code 5258); or 
malunion of the tibia and fibula with moderate knee 
disability (rated under Diagnostic Code 5263).  38 C.F.R. 
§ 4.71a.  As such, ratings under Codes 5256-5258, and 5263, 
are not for application.

The Board has considered whether a higher initial rating, in 
excess of the 10 percent rating assigned, is warranted for 
the chief problems associated with that knee: pain and 
limitation of full range of motion.  As discussed below, 
however, the objective evidence of record does not show 
compensable limitation of either flexion or extension of the 
right leg.  A compensable rating is not warranted for loss of 
motion on flexion until flexion is limited to 45 degrees.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5260.  A compensable 
rating is not warranted for loss of motion on extension until 
extension is limited to 10 degrees.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5261.  

As such, based on its review of the medical evidence, the 
Board finds that a rating in excess of 10 percent under 
Diagnostic Code 5010, or any other applicable code (or 
combination of codes), for the veteran's right knee 
disability is not warranted.  38 C.F.R. §§ 4.7, 4.71a; See 
also VAOPGCPREC 23-97 (July 1, 1997, revised July 24, 1997); 
VAOPGCPREC 9-98 (Aug. 14, 1998);  VAOPGCPREC 9-04 (September 
17, 2004).  

Review of the pertinent medical evidence reveals that the 
manifestations of the veteran's knee disorder warrant no more 
than the current 10 percent raring.  VA outpatient treatment 
records dated in August 2002 show the veteran complained of 
knee pain.  There was no evidence of edema and the knee was 
stable.  There was some crepitus on range of motion. 

Upon VA examination in December 2003, the veteran complained 
of knee pain.  He indicated that he was unable to walk or 
stand for long periods of time.  Physical examination showed 
the veteran's posture and gait were normal.  Range of motion 
was from zero to 140 degrees.  Motion was not additionally 
limited by pain, fatigue, weakness, lack of endurance, or 
incoordination.  The drawer test was within normal limits, as 
was McMurray's test.

VA outpatient treatment records dated in 2003 contain 
complaints of knee pain and morning stiffness.  The veteran 
also presented with subjective complaints of popping noises 
of the knee.  There was no objective evidence of redness or 
swelling. 

Private treatment records from Boice-Willis also contain 
complaints of knee pain.  In October 2004, he again reported 
morning stiffness.  There was five degrees of genu varum.  
Range of motion was from zero to 105 degrees with pain at the 
end.  There was also some crepitus and vague medial joint 
line tenderness.  The veteran walked with a non-antalgic 
gait.  In January 2005, range of motion was from zero to 100 
degrees with pain beginning at 90 degrees.  There was also 
some crepitus and  mild antalgic gait.  

Upon VA examination in August 2005, the veteran complained of 
knee pain and buckling of the joint.  He denied any 
functional impairment.  Gait was normal.  The veteran's right 
knee was slightly large in appearance because of arthritic 
changes.  Drawer test and McMurray's test were within normal 
limits.  Range of motion was from zero to 130 degrees.  

The examiner noted that range of motion was additionally 
limited by an increase in pain, fatigue, weakness, and lack 
of endurance with repetitive use.  Pain was considered the 
major functional impact, but the examiner stated it was 
impossible to determine additional limitation in degrees 
without resorting to mere speculation.  The examiner 
additionally noted that complaints of buckling of the knee 
were felt to be related to weakness in the veteran's legs due 
to age, and not to arthritis.

VA outpatient treatment records dated in May 2006 show 
complaints of knee pain.  The veteran had full range of 
motion.  There was minimal joint line tenderness.  There was 
no effusion or instability. 

Upon VA examination in December 2006, the veteran complained 
of knee pain.  He denied any functional impairment.  The knee 
joint was within normal limits.  There was no edema, 
effusion, weakness, tenderness, redness, heat, abnormal 
movement, or subluxation.  There was guarding of movement.  
There was no crepitus or ankylosis.  

Range of motion was from zero to 110 degrees with pain 
beginning at 90 degrees.  The right knee was not additionally 
limited by fatigue, lack of endurance, or incoordination with 
repetitive use.  There was some pain and weakness with 
prolonged walking.  Pain was considered the major functional 
impact, with an estimated five degrees of loss during flare-
ups.  

Upon consideration of the evidence, the Board finds that the 
objective evidence does not support an evaluation in excess 
of 10 percent for the right knee.  The veteran's chief right 
knee symptoms are pain and limitation of motion.  While the 
veteran reported some complaints that his knee "gives out" 
occasionally, this was attributed by medical professionals to 
weakness in the veteran's legs due to age as opposed to 
degenerative arthritis in the right knee.  Furthermore, 
testing did not reveal any objective findings of laxity or 
instability.   

As previously noted, the chief manifestation of the 
disability is pain and loss in full range of motion of the 
right knee.  Limitation of motion is rated under the 
provisions of Diagnostic Codes 5260 and 5261, for rating 
limitation of flexion and extension of the knee.  Review of 
the findings discussed above reveals that at its worst, as 
reported in January 2005, flexion in the veteran's right knee 
was only limited to 100 degrees, with pain beginning at 90 
degrees.  Extension has been repeatedly found to be full at 
zero degrees.  In short, the objective findings as to the 
veteran's loss in full range of motion of the right knee, 
even at their worst, were not so severe to even meet the 
criteria established for a noncompensable rating under the 
codes for rating limitation of motion.    

Limitation of flexion of the leg to 60 degrees or limitation 
of extension to 5 degrees still warrants a noncompensable 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 
5261.  The objective evidence of record does not even show 
that the veteran's loss in full range of motion reaches this 
level of severity.  Diagnostic Codes 5260 and 5261 do not 
provide for a compensable rating for the right knee condition 
based on actual limitation of motion or demonstrated 
functional loss due to pain.  

In light of the veteran's credible complaints of pain 
experienced in his knee, the Board has considered functional 
loss due to flare-ups of pain, fatigability, incoordination, 
pain on movement, and weakness.  See 38 C.F.R. §§ 4.40, 4.45, 
4.59; DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  While 
the 2005 VA examiner noted that pain was the veteran's major 
functional impact, the examiner stated it was impossible to 
determine additional limitation in degrees without resorting 
to mere speculation.  

In 2006, the VA examiner also found pain to be the major 
functional impact; however, it was estimated that there would 
only be an additional five degrees of loss during flare-ups, 
bringing the reported limitation of motion on flexion from 
110 degrees (as reported at that time) to 105 degrees.  This 
would still not meet the criteria for even a compensable 
rating under Diagnostic Code 5260 as flexion would not be 
limited to 45 degrees.  See 38 C.F.R. § 4.71a.  There has at 
no time been any evidence of swelling or instability of the 
right knee.

The veteran's right knee disability has been properly 
assigned an initial 10 percent rating for degenerative 
arthritis with pain causing limitation in full range of 
motion, which is not so severe as to limit flexion to 60 
degrees or extension to 5 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (2008).
 
In light of the above, there is no basis for assignment of an 
evaluation, to include "staged" ratings, other than the 10 
percent rating for degenerative arthritis for the right knee 
which has been assigned.  See Fenderson, 12 Vet. App. at 126.  
Should the veteran's disability picture change in the future, 
he may be assigned a higher rating.  See 38 C.F.R. § 4.1.  

In reaching this decision, the Board has considered the issue 
of whether the veteran's service connected right knee 
presented an exceptional or unusual disability picture as to 
render impractical the application of the regular schedular 
standards such that referral to the appropriate officials for 
consideration of an extraschedular rating is warranted.  See 
38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337, 
338-339 (1996).  In this regard, the Board notes that 
disability due to the right knee has not required frequent 
inpatient care, nor has it by itself markedly interfered with 
employment.  Therefore, in the absence of such factors, the 
Board finds that the criteria for submission for 
consideration of an extraschedular rating pursuant to 
38 C.F.R. § 3.321(b)(1) are not met.  The assigned 10 percent 
rating adequately compensates the appellant for the nature 
and severity of his right knee disability.  

In reaching the conclusion above, the Board has addressed the 
applicability of the benefit of the doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine may not be favorably applied in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).  


ORDER

Entitlement to an initial rating in excess of 10 percent for 
degenerative arthritis of the right knee is denied.


____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


